397 F.2d 805
CARSON MEADOWS, INCORPORATED, Appellant,v.HOTEL MAURICE CORPORATION et al., Appellees.
No. 21865.
United States Court of Appeals Ninth Circuit.
June 28, 1968.

Richard C. Minor (argued), Reno, Nev., for appellant.
Stewart & Horton, Reno, Nev., for appellees.
Before HAMLEY and CARTER, Circuit Judges, and BOLDT, District Judge*.
PER CURIAM.


1
On this appeal from a dismissal of a Chapter X proceeding in bankruptcy, the district court found the petition had not been filed in good faith and accordingly dismissed pursuant to Section 141 of the Bankruptcy Act, 11 U.S.C. § 541.


2
At the argument it developed that after the dismissal and the termination of stay orders against foreclosures on real property, a large number of the improved properties belonging to appellant had been foreclosed upon, but that there remained other properties, some unimproved, upon which foreclosures had not been instituted or completed. The district court's order of dismissal was proper and is affirmed.


3
In view of the changed conditions, the petitioner would be entitled to file a new petition under Chapter X. In order to save time and the preparing of new schedules, etc., our order of affirmance is stayed for thirty days after the date of this opinion, and leave granted to appellant, if it sees fit, to file within the thirty day period an amendment or supplement to its petition under Chapter X, setting forth what properties remain after foreclosure, the amount of the encumbrances against remaining parcels of real property, and the status as to each of the foreclosure proceedings.


4
If an answer is filed as provided in Section 144 of the Bankruptcy Act, 11 U.S.C. § 544, the court shall promptly set the matter for hearing and promptly decide whether or not the petition as amended or supplemented complies with the Act and has been filed in good faith, Section 141 of the Act, 11 U.S.C. § 541, and whether "it is unreasonable to expect that a plan of reorganization can be effected," Section 146(3) of the Act, 11 U.S.C. § 546(3).


5
We do not indicate what decision the district court should make in the matter.



Notes:


*
 Hon. George H. Boldt, United States District Judge, Western District of Washington, sitting by designation